DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is indefinite because “the basis” lacks positive antecedent basis. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-16, 20 and 26 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Wetterich et al. (US2013/0146084).
Wetterich et al. teach a method for removing objects from surfaces.  Re claim 13 and 26, Wetterich et al. teach imparting a first vibration to a component (i.e. surface) and detecting the first vibration by a sensor 110 operably connected to the component 130 (Fig. 1); providing a sensor signal from the sensor to a control device (i.e. controller 120; paragraph 23); analyzing the sensor signal by the controller 120; determining whether a buildup (i.e. object) is present on the surface and imparting a second vibration to remove the buildup has been detected (Fig. 2). Paragraph 6 teaches the sensor configured to detect an object on the surface and to generate a signal indicative of the object characteristics.  The controller receives the generated signal and then determines a desired frequency and amplitude of vibration to apply to the surface based on the object characteristics.  Paragraph 15 teaches the sensor 110 can be configured to measure the vibration and further teaches the sensor can be configured to detect the presence of an object (i.e. buildup) on the surface and to generate a signal indicative of the object characteristics (paragraph 13). Paragraph 21 teaches vibration motors 140, 142, 144 to determine whether an object is present on the surface. Paragraph 27 teaches that the controller may store in memory various frequency and amplitude combinations associated with a variety of object characteristics. Paragraph 32 teaches vibration motors to impart vibrations to cause dirt, debris or objects to be displaced from the substrate surface. Re claim 14, the limitations are met since paragraph 14 teaches a controller configured to adjust the frequency and amplitude based on the signals received from at least one sensor.  Re claims 15-16, refer to paragraph 15 and vibration motors 10, 142, and 144 (paragraph 18).  Re claim 20, refer to paragraphs 6 and 16 which teaches determining a frequency and amplitude of vibration of the object to remove the object away from the surface. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wetterich et al. (US2013/0146084) in view of Friedlander et al. (US2013/0030724A1), as further evidenced by The Free Dictionary (2003). 
Wetterich et al. teach the invention substantially as claimed with the exception of claim 17.
Friedlander et al. teach a method of detection of contaminants based on the vibrational patterns (abstract).  Fig. 7 for example teaches sensors in a pipe and establishing baseline vibrational patterns and comparing new vibrational patterns to identify contaminants present in the pipe (paragraph 2). .   
Claims 18-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wetterich et al. (US2013/0146084).
Wetterich et al. teach the invention substantially as claimed with the exception of the claimed frequencies and vibrational pulsing.  In absence of a showing of unexpected results and/or criticality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wetterich to include adjusting processing parameters of the vibration, including the frequency and pulsing, depending upon such factors as the type and amount of contaminant/object present on the substrate surface, in order to identify and further remove contaminants on the substrate surface.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pfiefer et al. to teach cleaning a spinning unit.  Dar et al. teach cleaning fiber optic. Wolters teaches bottle sanitation. Ludwiczak teaches a vibrating debris remover. Hague et al. teach sanitizing a touch panel surface.  Magee et al.  and Fedigan et al. teach cleaning a sensor assembly. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297. The examiner can normally be reached M-F, 7:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc